       Case 1:19-cv-01184-WJ-CG Document 33 Filed 04/23/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


DONALD GUARRIELLO, et al.,

                    Plaintiffs,
v.                                                             CV No. 19-1184 WJ/CG

YASHNA ASNANI, et al.,

                    Defendants.


              ORDER GRANTING DEFENDANTS’ MOTION TO QUASH
               PLAINTIFFS’ SUBPOENA TO PRODUCE DOCUMENTS

      THIS MATTER is before the Court on Defendants’ Motion to Quash Plaintiffs’

Subpoena to Produce Documents (the “Motion”), (Doc. 23), filed March 31, 2020; and

the Court’s hearing held on April 21, 2020. The Court, having considered the pleadings

and the arguments of the parties, finds the Motion is well-taken and shall be GRANTED.

      However, Defendants are ordered to produce to Plaintiffs the franchise

agreements for any Defendant related to restaurants in New Mexico no later than May

6, 2020.

      IT IS SO ORDERED.


                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
